Citation Nr: 9917377	
Decision Date: 06/23/99    Archive Date: 06/29/99

DOCKET NO.  97-18 541	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Albuquerque, New Mexico


THE ISSUE

Entitlement to service connection for lumbar spine 
disability.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

N.J. Ferrante, Associate Counsel


INTRODUCTION

The veteran served on active duty from January 1968 to March 
1971.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision by the Albuquerque, 
New Mexico Regional Office (RO) of the Department of Veterans 
Affairs (VA).

The matter was remanded by the Board in September 1997 to 
afford the veteran a hearing before a Member of the Board.  
That hearing occurred in March 1999 and a copy of the 
transcript of that hearing is of record.


REMAND

In personal hearing testimony before the undersigned member 
of the Board, the veteran reported that he had received 
medical treatment pertinent to his back disability at the 
Subic Bay Naval facility while on active duty.  The 
representative has argued that records from this facility may 
be segregated from the veteran's other service medical 
records.  The veteran claims treatment at various private 
facilities, including the Guadeloupe Medical Center 
(previously the St. Francis Hospital) in 1972.  Previous 
attempts to obtain records from Guadeloupe were limited to 
the period from 1984.  An attempt should be made to associate 
these records with the claims file.  

The Court has held that, depending on the particular facts in 
each case, VA has some duty to assist the veteran in the 
completion of his application for benefits under 38 U.S.C.A. 
§ 5103(a) (West 1991 and Supp. 1998).  See Robinette v. 
Brown, 8 Vet. App. 69 (1995); Beausoleil v. Brown, 8 Vet. 
App. 459 (1996); as modified by Epps v. Brown, 9 Vet. App. 
341, 344 (1996).  

Generally, if further evidence or clarification of the 
evidence or correction of a procedural defect is essential 
for a proper appellate decision, the Board shall remand the 
case to the agency of original jurisdiction, specifying the 
action to be undertaken.  38 C.F.R. § 19.9 (1998).

In light of the foregoing, the case is REMANDED to the RO for 
the following development:

1. The veteran and his representative 
should be allowed to submit additional 
evidence pertinent to the issues on 
appeal including any statements that 
would support the veteran's claim.

2. The RO, after securing the necessary 
release(s), should request the 
veteran's treatment records from 
Guadeloupe Medical Center in Carslbad, 
New Mexico and St. Mary's Hospital in 
Roswell that are dated from 1971.  Any 
pertinent records that are obtained 
should be associated with the claims 
file.

3. The RO should conduct an additional 
search for the veteran's service 
medical records.  The search should 
include a request for any records that 
may have been maintained at the Subic 
Bay Medical facility.  Ship's reports 
from U.S.S. Turner Joy (DD 951) 
concerning the veteran and any report 
of the line of duty and misconduct 
investigation concerning the February 
19, 1970 incident documented in the 
service medical records should also be 
obtained.  The RO should document all 
search efforts.

4. After the action requested above has 
been completed to the extent possible, 
as well as any other action deemed 
necessary, the RO should review the 
record and re-adjudicate the issue on 
appeal.

If the benefits requested on appeal are not granted to the 
veteran's satisfaction, the RO should issue a supplemental 
statement of the case, and the requisite period of time for a 
response should be afforded.  Thereafter, the case should be 
returned to the Board for final appellate review, if 
otherwise in order.  By this remand, the Board intimates no 
opinion as to any final outcome warranted.  No action is 
required of the veteran until notified by the RO.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.




		
	THOMAS J. DANNAHER
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991& Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).





